Filed with the Securities and Exchange Commission on January 21, 2014 1933 Act Registration File No.333-82865 1940 Act File No. 811-09447 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 27 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 30 [ X ] (Check appropriate box or boxes) Jacob Funds Inc. (Exact Name of Registrant as Specified in Charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J, Manhattan Beach, CA 90266 (Address of Principal Executive Offices) (Zip Code) (424) 237-2164 (Registrant’s Telephone Number, including Area Code) Ryan I. Jacob, c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J, Manhattan Beach, CA 90266 (Name and Address of Agent for Service of Process) With Copies to: Michael P. O’Hare, Esq. Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA 19103 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 27 to the Registration Statement of Jacob Funds, Inc. (the “Company”) on FormN-1A hereby incorporates PartsA, B and C from the Company’s PEANo.26 on FormN-1A filed on December 20, 2013.This PEANo.27 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.26 to the Company’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 27 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Manhattan Beach, and in the State of California, on the21stday of January, 2014. Jacob Funds Inc. By: /s/Ryan I. Jacob Ryan I. Jacob President, Chief Executive Officer, Director and Chairman of the Board Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/Ryan I. Jacob President, Chief Executive January 21, 2014 Ryan I. Jacob Officer, Director and Chairman of the Board /s/Francis J. Alexander Vice President, Secretary and January 21, 2014 Francis J. Alexander Treasurer /s/William B. Fell Director January 21, 2014 William B. Fell /s/Christopher V. Hajinian Director January 21, 2014 Christopher V. Hajinian /s/Jeffrey I. Schwarzschild Director January 21, 2014 Jeffrey I. Schwarzschild INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
